Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of April 15, 2022.

Amendments Received
Amendment to the claims were received and entered on July 14, 2022.

Status of the Claims
Cancelled: 1-2 and 7-8.
Amended: 3, 5-6, and 9
Withdrawn: 13-17
Examined herein: claims 3-6, and 9-12.

Withdrawn Rejections
The rejections to claims 1-2 and 7-8 under 35 U.S.C. 101 are moot in view of Applicant's cancellation to these claims.
The rejections to claims 3-6 under 35 U.S.C. 101 are withdrawn in view of Applicant's amendments. The amendment make claims 3-6 now dependent from the  subject matter eligible claim 9, and hence they become eligible now.
The rejections to claims 1-2 and 7-8 under 35 U.S.C. 103 are moot in view of Applicant's cancellation to these claims. The rejections to all the other claims under 35 U.S.C. 103 are withdrawn in view of Applicant's amendments. The amendment cancels the claim 1 and put claim 9 at the fundamental position, which shifts the weighting of subject matter for the current invention (from a method of measuring the JAK-STAT1/2 activity level to a method of “administering the JAK-STAT1/2 inhibitor to subject”), and renders the previous rejection obsolete.
 
Claim Objections
Claims 9, 15 and 16 are objected to because of the following informalities: They contain periods other than abbreviations or at the end of the claim. Appropriate corrections are required.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Thomas (“Methotrexate Is a JAK/STAT Pathway Inhibitor”. PLoS ONE 10(7): e0130078. July 1, 2015), further in view of  Au-Yeung (“Transcriptional regulation by STAT1 and STAT2 in the interferon JAK-STAT pathway, JAK-STAT, 2:3, e23931, (2013)), and  VAN OOIJEN (“Assessment Of The Pi3k Cellular Signaling Pathway Activity Using Mathematical Modelling Of Target Gene Expression”, US 20160298196 A1, DATE PUBLISHED: 2016-10-13). 

Claim 9 is directed to a method to treat a subject suffering from a disease associated with an activated JAK-STAT1/2 cellular signaling pathway, comprising: 
a. receiving information regarding the activity level of a JAK-STAT1/2 cellular signaling pathway derived from a sample isolated from the subject, wherein the activity level of the JAK-STAT1/2 cellular signaling pathway is determined by:
i). calculating an activity level of a JAK-STAT1/2 transcription factor element in a sample isolated from the subject, wherein the activity level of the JAK-STAT1/2 transcription factor element in the sample is associated with JAK- STAT1/2 cellular signaling, and wherein the activity level of the JAK-STAT1/2 transcription factor element in the sample is calculated by: 
1). receiving data on the expression levels of at least three target genes derived from the sample, wherein the JAK-STAT1/2 transcription factor element controls transcription of the at least three target genes, and wherein the at least three target genes are selected from BID, GNAZ, IRFI, IRF7, IRF8, IRF9, LGALS1, NCF4, NFAM1, OASi, PDCD1, RAB36, RBX1, RFPL3, SAMM50, SMARCB1, SSTR3, ST13, STATI, TRMT1, UFD1L, USP18, and ZNRF3; 
2). calculating the activity level of the JAK-STAT1/2 transcription factor element in the sample using a calibrated pathway model, wherein the calibrated pathway model compares the expression levels of the at least three target genes in the sample with expression levels of the at least three target genes in the calibrated pathway model which define an activity level of the JAK-STAT1/2 transcription factor element; 
ii. calculating the activity level of the JAK-STAT1/2 cellular signaling pathway in the sample based on the calculated activity level of the JAK-STAT1/2 transcription factor element in the sample.

b. administering to the subject a JAK-STAT1/2 inhibitor when the information regarding the activity level of the JAK-STAT1/2 cellular signaling pathway is indicative of an active JAK-STAT1/2 cellular signaling pathway,
wherein the activity level of the JAK-STAT1/2 cellular signaling pathway is determined to be either IFN type I activity or IFN type II activity by using two calibrated pathway models of which one is calibrated on IFN type I activity and the other is calibrated on IFN type II activity.

With respect to claim 9, Thomas discloses a method to treat a subject suffering from myeloproliferative neoplasms (MPNs, a haematological malignancies featuring ectopically activated JAK/STAT signaling. line 1-2, page 4 of 15) with JAK inhibitors such as ruxolitinib (para 1, Section “Background”, page 1 of 15), which reads on the claim subject matter. Further:
Thomas discloses acquiring the JAK-STAT pathway activity information by a.i) measuring the JAK1, JAK2, STAT1, STAT3, and STAT5 protein expression using the Western Blotting (Fig 2, pg 7 of 15).Thomas measures the key component of the JAK-STAT1/2 pathway directly, but Thomas does not teach a.i.1) receiving data on the expression level levels of at least three target genes. 
Au-Yeung teaches ChIP-chip analysis of STAT1 and STAT2 targets. more specifically, Ah-Yeung teaches the USP18 (para 2, col 2, pg e23931-2), IRF1 (Fig 2, pg e23931-5), IRF9 (form a heterotrimeric transcription factor complex known as ISGF3, para -2, col 2, pg e23931-2), OAS1 (para -2, col 1, pg e23931-5), as the STAT targets, that overlaps the targets listed in the instant claim. However, Au-Yeung does not teach a.i.2) a mathematical model to quantify the activity level of the JAK-STAT1/2 pathway. 
Au-Yeung does teach (a.i.2) that the JAK-STAT1/2 pathway triggers different down-stream responses follows the IFN-I or the  IFN-II stimulation (para -1, col 2, pg e23931-2 to para 1, col 1, pg e23931-4, and Fig 2, pg e23931-5).
Thomas discloses (b) a method to treat a subject suffering from myeloproliferative neoplasms (MPNs, a haematological malignancies featuring ectopically activated JAK/STAT signaling. line 1-2, page 4 of 15) with JAK inhibitors such as ruxolitinib (para 1, Section “Background”, page 1 of 15). Thomas is silent in IFNs. Au-Yeung teaches (as discussed regarding step (a.i.2)) that her JAK-STAT1/2 pathway activities are measured in the context of IFN-stimulated or not (Fig 2, pg e23931-5). 
VAN OOIJEN teaches calculating the activity level of a pathway (the PI3K pathway) using a calibrated pathway model ([0008-0009]) by inferring the activity of the PI3K cellular signaling pathway in the tissue and/or the cells and/or the body fluid of the medical subject based on the determined level of the FOXO TF elements in the extracted sample of the tissue and/or the cells and/or the body fluid of the medical subject. The inferring is performed by a digital processing device using the mathematical model. Further, the mathematic model is a calibrated Bayesian network model ([0124-0125]).
As a summary, Thomas teaches administering the JAK-STAT1/2 inhibitor to subjects with high JAK-STAT1/2 pathway activity level, but Thomas does not have a sophisticated mathematical model to quantify the JAK-STAT1/2 pathway activity level (He do use Western-blotting to measure the JAK-STAT1/2 pathway activity level); Van Ooijen teaches a sophisticated mathematical model to quantify a pathway activity level with a calibration, but the pathway is PI3K and the pathway only response to one type of stimulation; Au-Yeung teaches the JAK-STAT1/2 pathway responses differently to IFN-I and IFN-II stimulations (two calibrations), but without the sophisticated mathematical model to quantify the JAK-STAT1/2 pathway activity level. Combined Thomas, Van Ooijen and Au-Yeung anticipated the instant claim.  
With respect to claim 3, as discussed above regarding claim 9 steps (a.i.2) and (a.ii), combined  Au-Yeung  and VAN OOIJEN teach assigning the active/passive status to the pathway activity based on a score calculated from individual pathway component.

With respect to claim 4, as discussed above regarding claim 9 steps (a.i.2) and (a.ii), combined  Au-Yeung  and VAN OOIJEN teach generating the binary JAK-STAT pathway activities and VAN OOIJEN teaches displaying the pathway activity status ([0065], and also FIG. 9).

With respect to claim 5, VAN OOIJEN teaches assessing the pathway activity by a probabilistic model ([0068] As described in detail in the published international patent application WO 2013/011479 A2 (“Assessment of cellular signaling pathway activity 
using probabilistic modeling of target gene expression”), by constructing a probabilistic model, e.g., a Bayesian network model, and incorporating conditional probabilistic relationships between expression levels of one or more target gene(s) of a cellular signaling pathway, herein, the PI3K cellular signaling pathway, and the level of a transcription factor (TF) element, herein, the FOXO TF element, the TF element controlling transcription of the one or more target gene(s) of the cellular signaling pathway, such a model may be used to determine the activity of the cellular signaling pathway with a high degree of accuracy). 

With respect to claim 6, VAN OOIJEN teaches a linear model to assess the pathway activity ([0069] In another easy to comprehend and interpret approach described in detail in the published international patent application WO 2014/102668 A2 (“Assessment of cellular signaling pathway activity using linear combination(s) of target gene expressions”), the activity of a cellular signaling pathway, herein, the PI3K cellular signaling pathway, may be determined by constructing and evaluating a linear or (pseudo-) linear model incorporating relationships between expression levels of one or more target gene(s) of the cellular signaling pathway and the level of a 
transcription factor (TF) element, herein, the FOXO TF element, the TF element controlling transcription of the one or more target gene(s) of the cellular signaling pathway, the model being based at least in part on one or more linear combination(s) of expression levels of the one or more target gene(s)).

With respect to claim 10, Au-Yeung teaches the JAk-STAT1/2 pathway and the STAT1 regulated target genes: IRF1 (“As IRF1 is regulated by IFN-activated STAT1 homodimers, this indicates ISGF3 and GAF target genes have different requirements for HDAC activity.” Page e23931-6, col 1, paragraph 2),  USP18 (“Analysis of IFNα- and IFNγ-activated STAT1 and STAT2 binding to human chromosome 22 using ChIP-chip confirmed four genes previously characterized as IFN-responsive, APOL1, APOL2, HIRA, and USP18, as direct STAT targets”. Page e23931-2, col 2, paragraph 2). OAS1 (“Gene expression analysis of STAT1-deficient cells that had been reconstituted with an unphosphorylatable Y701F STAT1 mutant revealed increased expression of some ISGs that were previously characterized as canonical ISGF3 targets, including the well-known OAS1 and IFI27” (Page e23931-5, col 1, first paragraph under section “Non-Canonical STAT Transcription Factors”).

With respect to claim 11, Thomas discloses the ruxolitinib as a JAK-STAT1/2 inhibitor (“In addition, we suggest that patients with JAK/STAT-associated haematological malignancies may benefit from low-dose methotrex-ate treatments. While the JAK1/2 inhibitor ruxolitinib is effective, a £43,200 annual cost pre-cludes widespread adoption”. Page 2, first paragraph).

With respect to claim 12,  Thomas discloses that the JAK-STAT1/2 pathway activity is elevated in cancer (“The JAK/STAT pathway transduces signals from multiple cytokines and controls haematopoiesis, immunity and inflammation. In addition, pathological activation is seen in multiple malignancies including the myeloproliferative neoplasms (MPNs)”. Page 1, section “Background”).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine/modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to combine Thomas’s method of treating subjects with active JAK-STAT1/2 signaling activity using inhibitors that inhibit the JAK-STAT1/2 signaling activity, with Au-Yeung’s teaching of measuring and scoring the JAK-STAT1/2 pathway activity based on the JAK-STAT1/2 transcription factor targets measurement, and further modify with the teaching of VAN OOIJEN’s method of assessing the PI3K pathway activity using mathematical modeling and logistic regression to quantify and simplify the JAK-STST1/2 pathway activity level. Because Thomas’s method of treating subjects with active JAK-STAT1/2 signaling activity using inhibitors that inhibit the JAK-STAT1/2 signaling activity, lacks a quantifying method to objectively assessing the JAK-STAT1/2 signaling activity levels in the samples, and Au-Yeung just provided such a method to measure the JAK-STAT1/2 pathway activity levels by measuring the individual components in the pathway and regulated by the pathway transcription factors. VAN OOIJEN’s teaching of using mathematical modeling and logistic regression to quantify and simplify the JAK-STST1/2 pathway activity level offers mathematical elegancy to  Au-Yeung’s method, which makes Au-Yeung’s quantifying method more robust and easier to follow. We can reasonably expect the success as Thomas is about treating subjects with active JAK-STAT1/2 signaling activity using inhibitors that inhibit the JAK-STAT1/2 signaling activity, and combined  Au-Yeung and Thomas provided a robust yet easy to follow method to quantify the JAK-STAT1/2 signaling activity.
 
Response to Arguments - Rejections Under 35 USC§ 103
Applicant argued that (Reply, para 1, line 2-3, page 9) Au-Yeung and Thomas fails to suggest a method of treating a subject suffering from a disease associated with activated JAK-STAT1/2 activities. The argument is not persuasive as Thomas do discloses a method to treat a subject suffering from myeloproliferative neoplasms (MPNs, a haematological malignancies featuring ectopically activated JAK/STAT signaling. line 1-2, page 4 of 15) with JAK inhibitors such as ruxolitinib (para 1, Section “Background”, page 1 of 15). argument is not persuasive.
Applicant further argued that (Reply, para 3, page 10) combined prior art of Van Ooijen, Au-Yeung and Thomas do not teach the JAK-STAT1/2 pathway activity level measured with calibration by the IFN activities. However, Au-Yeung do disclose that the JAK-STAT1/2 activities are measured following different IFN stimulation and should be denominated by different IFN types and Van Ooijen teaches a calibrated mathematical model for quantifying a pathway activity level. The argument is not persuasive.
Applicant further argued that Van Ooijen does not teach a two calibrated pathway models (Reply, para 2, page 11). Under BRI, Van Ooijen does teach two calibrated models for assessing the PI3K pathway activity literally: a linear model ([0064-0066]) and a Bayesian network model ([0121-0124]). It becomes clear that Applicant’s two models refer to the IFN-I and IFN-II stimulated models. Au-Yeung bridges that gap by teaching that “STAT1 and STAT2 are key components of the transcription factor complex in the IFN signaling pathways. The sole type II IFN, IFNγ, represents the canonical JAK-STAT signaling paradigm, resulting in an SH2-phosphotyrosine-mediated homodimeric STAT1 transcription factor known as the gamma-IFN
activated factor (GAF). In addition to type I IFN, ISGF3 can be activated by type III IFNs, consisting of IFNλ1, IFNλ2, and IFNλ3.9 Although type I and type III IFNs use distinct transmembrane receptors to initiate their signaling cascades, they converge upon ISGF3 as the active STAT transcription regulator. Nonetheless, despite the common ISGF3 factor, gene expression microarray analysis has demonstrated that IFNλ and IFNα do not result in identical gene expression profiles. Stimulation with IFNλ was found to induce only a subset of the genes regulated by IFNα. Several well-known ISGs that are highly expressed in response to IFNα were minimally or not detected in the IFNλ
microarray analysis, while other ISGs with relatively lower expression in response to IFNα were more readily detected in the IFNλ system. There are many potential explanations for this differential activity of ISGF3, including differences in IFN
dosages or the presence of other factors that might divert ISGF3 to alternate loci. (para 2, col 2, page e23931-1; Fig. 1, page e23931-3).

Lastly, the  Applicant argued that there is no logical reason why would a person of ordinary skill in art replacing the PI3K pathway with the JAK-STAT1/2 pathway to achieve the claimed invention (Reply, para 2, page 12). This argument is no longer relevant because the claim amendment and consequently changed weighting of claimed subject matter. In the new rejection Thomas already have a therapy targeting very specifically the JAK-STAT pathway. Van Ooijen’s method (related to the Pi3K pathway) just offered sophisticated mathematical models to quantify a pathway activity level (to replace Thomas’ Western blotting method). 
Hence, the rejections under 35 U.S.C. §103 are maintained.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631